Citation Nr: 1545714	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-01 452	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

2.  Entitlement to service connection for a psychiatric disability, to include dementia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954, including service in Korea.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2012 and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the July 2012 rating decision, the RO, in relevant part, denied entitlement to SMC based on the need for aid and attendance.  

In the July 2015 decision, the RO denied entitlement to service connection for a psychiatric disability, claimed as dementia.

The Board remanded the claim for SMC on appeal for further evidentiary development in May 2014 and in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Following issuance of the July 2015 rating decision that denied entitlement to service connection for a psychiatric disability, the Veteran's representative submitted a September 2015 "Informal Hearing Presentation" (IHP) at the Board expressing disagreement with the denial of that claim.  The IHP is accepted as a timely, but misfiled, notice of disagreement with the denial of the claim of entitlement to service connection for a psychiatric disability.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002) (providing for equitable tolling for misfiled pleadings); cf. 38 U.S.C.A. § 7105(b)(1) (requiring that notices of disagreement be filed with the entity that entered the decision).  This matter is inextricably intertwined with the Before the Board can consider the claim on appeal, however, it is required to remand it for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

The claim of entitlement to service connection for a psychiatric disability is inextricably intertwined with the claim of entitlement to SMC based on the need for aid and attendance.  Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication of the SMC claim must be deferred pending resolution of the appeal of the Veteran's psychiatric disability claim.

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case with respect to the issue of entitlement to service connection for a psychiatric disability, to include dementia.  

This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

2.  Once the appeal of the Veteran's claim of entitlement to service connection for a psychiatric disability, to include dementia, has been resolved, readjudicate the claim of entitlement to SMC based on the need for aid and attendance.  

If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




